Unjust conviction and imprisonment claim for damages. — ■ On June 25, 1976 the court entered the following order:
Before CoweN, Chief Judge, Durfee, Senior Judge and SkeltoN, Judge.
•“This case comes before the court on a rule to show cause why plaintiff’s petition should not be dismissed, because it is apparent that it will be impossible for him to obtain the certificate required by 28 U.S.C. § 2513. Plaintiff, who was convicted of an offense, and is serving a prison term, brought this suit to recover on two counts. Count II of his petition sounds wholly in tort, and it was dismissed by order of August 15,1975. In Count I, plaintiff sought to recover damages for unjust conviction and imprisonment as provided in 28 U.S.C. § 2513. Proceedings were suspended for 90 days in order to enable plaintiff to endeavor to acquire from the District Court For the District of Kansas a certificate containing the recitals required by that statute. Harvey Sherzer, Esquire, plaintiff’s former attorney of record, made a diligent effort to obtain the necessary certificate but was unable to do so. In view of the fact that the certificate is an absolute prerequisite for plaintiff to recover, it necessarily follows that his petition must be dismissed.
“it is therefore ordered that the rule to show cause is made absolute, and the petition is hereby dismissed.”